DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should only describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. However, the abstract also includes the reference numbers and indication of Fig. 1A, that is not required.
Examiner respectfully request to remove reference numbers from abstract and deleting indication of Fig. 1A.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (US PAP 2011/0211666 A1) in view of  Uday Kumar et al.“ A STUDY REPORT ON X-RAY SENSOR AMPLIFIER PCB FOR X-Ray BAGGAGE INSPECTION SYSTEM (XBIS)”,  Shri Venkateshwara University, Gajraula, 30.06.2013 (30 June, 2013) (the prior art indicated by applicant in PCT/IN2019/050628 08/29/2019 an considered to be relevant).

    PNG
    media_image1.png
    224
    687
    media_image1.png
    Greyscale

        

            With respect to claims 1 and 7, Ying et al. teach a system and method for scanning a plurality of items present inside an object (122), comprising (see abstract; Figs. 1-3; paragraphs 0023-0028 and 0035; claims 1-3): a continuous conveyor belt (102) that receives the object (112) to be scanned and moves the object (122) in forward direction (indicated by arrow (114)) (see paragraph 0024; Fig. 1-3);


    PNG
    media_image2.png
    295
    466
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    507
    365
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    513
    381
    media_image4.png
    Greyscale


         a tunnel (see Figs. 1-6) that receives the object (112) from the continuous conveyor belt (102) after scanned through the first electromagnetic radiation sensor, wherein the continuous conveyor belt is extending through the tunnel (see abstract; Figs. 1-6; paragraphs 0023-0028, 0035, 0064-0068; claims 1-3); 

    PNG
    media_image5.png
    244
    426
    media_image5.png
    Greyscale

         an electromagnetic radiation generator (651) (see Fig. 6) that is positioned below the tunnel that receives the second signal from the second electromagnetic radiation sensor to generate an angular beam of electromagnetic radiation on the object (see abstract; Figs. 1-6; paragraphs 0023-0028, 0035, 0064-0068; claims 1-3), wherein the electromagnetic radiation generator is inclined at an angle in the range of 10 to 50 degree with reference to the ground level on Y axis; a collimator that guides the angular beam of electromagnetic radiation generated by the electromagnetic radiation generator to the tunnel (see abstract; Figs. 1-6; paragraphs 0023-0028, 0035, 0064-0068; claims 1-3); 
            a third electromagnetic radiation sensor that is positioned inside the tunnel at exit point (see abstract; Figs. 1-6; paragraphs 0023-0028, 0035, 0064-0068; claims 1-3), wherein the third electromagnetic radiation sensor senses the object when leaving the tunnel after crossing the electromagnetic radiation generator by detecting the electromagnetic radiation obstructed by the object and generates a third signal to trigger the electromagnetic radiation generator to terminate the generation of the angular beam of electromagnetic radiation on the object (see abstract; Figs. 1-6; paragraphs 0023-0028, 0035, 0064-0068; claims 1-3); 
a fourth electromagnetic radiation sensor that is positioned above the tunnel that detects the angular beam of electromagnetic radiation that are passed through the object in three dimensions and generates a fourth signal, wherein the fourth electromagnetic radiation sensor is inclined at an angle in the range of 10 to 50 degree with reference to the Z axis (see abstract; Figs. 1-6; paragraphs 0023-0028, 0035, 0064-0068; claims 1-3), wherein the fourth electromagnetic radiation sensor detects angular beam of electromagnetic radiation in multiple energy bands; and a processor; a memory unit operably coupled to the processor, wherein the memory unit stores a plurality of instruction codes which when executed by the processor, wherein the processor is configured to, receive the first signal from the first electromagnetic radiation sensor and generate profile data of plurality of items present inside the object; profile plurality of items present inside the object being scanned based on the profile data by determining the shape of plurality of items present inside the object (see abstract; Figs. 1-6; paragraphs 0023-0028, 0035, 0064-0068; claims 1-3); 
           receive the fourth signal from the fourth electromagnetic radiation sensor; compute an atomic mass number of plurality of items present inside the object from the fourth signal to categorize plurality of items present inside the object being scanned by color mapping, wherein the category of plurality of items comprises metallic, organic, inorganic; generate composite radiation data of plurality of items present inside the object from the fourth signal received from the fourth electromagnetic radiation sensor (see abstract; Figs. 1-6; paragraphs 0023-0028, 0035, 0064-0068; claims 1-3); modify the composite radiation data of plurality of items present inside the object by comparing the profile data of plurality of items present inside the object with the composite radiation data; generate distortion corrected and color mapped image of plurality of items present inside the object based on the modified composite radiation data and computed atomic mass number of plurality of items present inside the object respectively (see abstract; Figs. 1-6; paragraphs 0023-0028, 0035, 0064-0068; claims 1-3); 
           and display the distortion corrected and the color mapped image of plurality of items present inside the object through a user interface (see paragraph 0027).
          Ying et al. fails to explicitly mention a first electromagnetic radiation sensor scans the object that is travelling through the continuous conveyor belt, wherein the first electromagnetic radiation sensor detects electromagnetic radiation obstructed by plurality of items inside an object and generates a first signal for profiling plurality of items present inside the object; 
          a second electromagnetic radiation sensor that is positioned inside the tunnel at entry point, wherein the second electromagnetic radiation sensor senses the presence of the object inside the tunnel by detecting the electromagnetic radiation obstructed by the object and generates a second signal; 
          a third electromagnetic radiation sensor that is positioned inside the tunnel at exit point, wherein the third electromagnetic radiation sensor senses the object when leaving the tunnel after crossing the electromagnetic radiation generator by detecting the electromagnetic radiation obstructed by the object and generates a third signal to trigger the electromagnetic radiation generator to terminate the generation of the angular beam of electromagnetic radiation on the object; 
          receive the fourth signal from the fourth electromagnetic radiation sensor; compute an atomic mass number of plurality of items present inside the object from the fourth signal to categorize plurality of items present inside the object being scanned by color mapping, wherein the category of plurality of items comprises metallic, organic, inorganic; generate composite radiation data of plurality of items present inside the object from the fourth signal received from the fourth electromagnetic radiation sensor; modify the composite radiation data of plurality of items present inside the object by comparing the profile data of plurality of items present inside the object with the composite radiation data; generate distortion corrected and color mapped image of plurality of items present inside the object based on the modified composite radiation data and computed atomic mass number of plurality of items present inside the object respectively. 
           Kumar et al. discloses a system/method for X-ray baggage inspection which explicitly teaches  a first electromagnetic radiation sensor scans the object that is travelling through the continuous conveyor belt, wherein the first electromagnetic radiation sensor detects electromagnetic radiation obstructed by plurality of items inside an object and generates a first signal for profiling plurality of items present inside the object (see pages 1861-1866); 
          a second electromagnetic radiation sensor that is positioned inside the tunnel at entry point, wherein the second electromagnetic radiation sensor senses the presence of the object inside the tunnel by detecting the electromagnetic radiation obstructed by the object and generates a second signal (see pages 1861-1866); 
          a third electromagnetic radiation sensor that is positioned inside the tunnel at exit point, wherein the third electromagnetic radiation sensor senses the object when leaving the tunnel after crossing the electromagnetic radiation generator by detecting the electromagnetic radiation obstructed by the object and generates a third signal to trigger the electromagnetic radiation generator to terminate the generation of the angular beam of electromagnetic radiation on the object (see pages 1861-1866); 
          receive the fourth signal from the fourth electromagnetic radiation sensor; compute an atomic mass number of plurality of items present inside the object from the fourth signal to categorize plurality of items present inside the object being scanned by color mapping, wherein the category of plurality of items comprises metallic, organic, inorganic; generate composite radiation data of plurality of items present inside the object from the fourth signal received from the fourth electromagnetic radiation sensor (see pages 1861-1866); modify the composite radiation data of plurality of items present inside the object by comparing the profile data of plurality of items present inside the object with the composite radiation data; generate distortion corrected and color mapped image of plurality of items present inside the object based on the modified composite radiation data and computed atomic mass number of plurality of items present inside the object respectively in order to provide user with the capabilities to scan and generate the three-dimensional image of the items present inside the object (see pages 1861-1866).
         Ying et al. and Kumar et al. disclose related methods/apparatuses for X-ray baggage inspection.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the first, second and third electromagnetic radiation sensor with distortion correction and color mapped imaging capabilities as suggested by Kumar et al. in the method/apparatus of Ying et al., since such a modification would provide user with the capabilities to improve image quality and visual interpretation of multiple items presented inside the object of interest. 
           It would have been obvious to treat Ying et al. and Kumar et al as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 1 and 7 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
            With respect to claim 2, Ying et al. (see abstract; Figs. 1-3; paragraphs 0023-0028 and 0035; claims 1-3) as modified by Kumar et al. (see pages 1861-1866) teaches the system as claimed in claim 1, wherein Kumar et al. explicitly teaches the first electromagnetic radiation sensor is an IR curtain (see page 1862).
           With respect to claim 3, Ying et al. (see abstract; Figs. 1-3; paragraphs 0023-0028 and 0035; claims 1-3) as modified by Kumar et al. (see pages 1861-1866) teaches the system as claimed in claim 1, wherein Kumar et al. explicitly teaches the second electromagnetic radiation sensor and third electromagnetic radiation sensor are an IR beam sensor.
          With respect to claim 4, Ying et al. (see abstract; Figs. 1-3; paragraphs 0023-0028 and 0035; claims 1-3) as modified by Kumar et al. (see pages 1861-1866) teaches the system as claimed in claim 1, wherein the electromagnetic radiation generator emits electromagnetic radiation in a range of low and high energy levels (see paragraph 0029 disclosing multi-energy scanning mode) but fail to explicitly disclose that the low and high energy levels comprise in the range of 20 keV to 180 keV.
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide in the system of Ying et al. as modified by Kumar et al.  the low and high energy levels comprise in the range of 20 keV to 180 keV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges, without producing any new and unexpected results involves only routine skill in the art.
          With respect to claim 5, Ying et al. (see abstract; Figs. 1-3; paragraphs 0023-0028 and 0035; claims 1-3) as modified by Kumar et al. (see pages 1861-1866) teaches the system as claimed in claim 1, wherein the electromagnetic radiation generator is an X ray radiation generator (see abstract; Figs. 1-3; paragraphs 0023-0028 and 0035; claims 1-3).
         With respect to claim 6, Ying et al. (see abstract; Figs. 1-3; paragraphs 0023-0028 and 0035; claims 1-3) as modified by Kumar et al. teaches (see pages 1861-1866) the system as claimed in claim 1, wherein the fourth electromagnetic radiation sensor is an X ray radiation detection sensor assembly, wherein the X ray detection sensor assembly detects X ray radiation in multiple distinct energy bands (see abstract; Figs. 1-3; paragraphs 0023-0028 and 0035; claims 1-3).
Conclusion

6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Awad et al.  (US Patent 10,254,436 B2; see abstract; Figs. 1-11; column 1, line 35 – column 6, line 65) 

    PNG
    media_image6.png
    296
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    316
    419
    media_image7.png
    Greyscale
teaches a scanning system, corresponding bracket and method are for scanning an object. The system has a frame defining a scanning chamber in which the object to be scanned is placed. The system also has a displacement assembly which displaces the object into and out of the scanning chamber. The system can also have a source which emits electromagnetic radiation or X-rays against the object within the scanning chamber such that the EM radiation passes through the object. The system can also have detectors arranged around the scanning chamber which detect the EM radiation which passes through the object. Each of the detectors forms a detector angle with a plane which can vary from one detector to the next. Similarly, the source can form an angle with the horizontal plane. The system, bracket, and method allow to produce representative three-dimensional views of the object. (see abstract; Figs. 1-11; column 1, line 35 – column 6, line 65).
7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./    November 19, 2022